Title: To John Adams from Jeremy Belknap, 18 July 1789
From: Belknap, Jeremy
To: Adams, John



Much respected & dear Sir
Boston July 18. 1789

It was a very singular pleasure to me to receive a Line from you approving the discourse which I did myself the honor to send to you: the good opinion of such a gentleman as Mr Adams & the very great honor wch he has done me will as easily be effaced from my remembrance.
Not till this Week have I met with the political annals of George Chalmers printed in London 1780 in one Vol. 4 to. From what little I have as yet had Opportunity to read of the work, I conceive the author to have the spirit of indefatigable enquiry which is necessary in a historian, tho’ I think not so much of that Candor which is becoming in judging the characters & actions of those who have trod the stage before us—The reason of my mentioning him to you is to introduce an enquiry whether you know the author Man Whether he be an American refugee or an Englishman—a Lawyer I think he is—& whether there is or is likely to be a second volume of his work. When I observe his having had access to the papers in the Plantation Office, I feel a regret that an Ocean seperates me from such a grand repository—how necessary to form a just judgment of the secret springs of many American transactions!
The want of public repositories for historical materials as well as the destruction of many valuable ones by fires, by war & by the lapse of time has long been a subject of regret in my mind. Many papers which are daily thrown away may in future be much wanted; but except here & there a person who has a curiosity of his own to gratify no person one cares to undertake the Collection & of this class of Collectors there are scarcely any Who take care for securing what they have got together after they have quitted the stage. The only sure way of preserving such things is by printing them in some Voluminous work as the Remembrancer—but the attempt to carry on such a work would probably not meet with encouragement—the publication of Govr Winthrop’s journal labours & I fear will come to nought.—
You have done what I wished in publishing the Letters to Dr Calkoen, a Copy of which I was favoured with the Sight by Mr Cranch before this publication was made. It is certainly an important point in the History of our Revolution that it was the work of the people at large & not of any party or faction as our Enemies have affected to believe. There is another point which ought to be as fully ascertained & that is that our Opposition to Great Britain did not originate in a desire of Independence, but that we preserved our loyalty & affection to the Crown of Great Britain as long as was practicable considering the immense provocation which we received. Pray my dear Sir is it a fact that Baron Kalb was sent over hither by the Court of France to sound the inclinations of the Americans after the Repeal of the Stamp act & that he found us so passionately attached to the British nation as to report the impossibility of attempting a seperation?
You will pardon me for thus intruding on your more important engagements—& if you think me too forward or impertinent in my enquiries, suggest to me the propriety of being less so & you shall be obeyed—for really Sir I have a regard for your Character little short of veneration—
Believe me therefore yr truly respectful & much obliged friend & humble Servt
Jere Belknap